Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement between Group 1 (claims 1-9), Group 2 (claims 11-19) and Group 3 (claim 20), as set forth in the Office action mailed on 12/14/2020 , has been reconsidered in view of the allowability of claims 1-9 drawn to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/14/2020 is partially withdrawn.  Claims 11-19, directed to “a method for developing biological trace evidence on a porous object” is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  However, claim 20, directed to (a biological fluorescent development reagent” are still withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 6, line 1, after “The method according to”, delete [[—claim]] and insert “claim”.
In claim 7, line 1, after “The method according to”, delete [[—claim]] and insert “claim”.
In claim 8, line 1, after “The method according to”, delete [[—claim]] and insert “claim”. 
In claim 11, line 3, after “immersing”, delete [[a]] and insert --the--.
In claim 16, line 1, after “The method according to”, delete [[—claim]] and insert “claim”.
In claim 17, line 1, after “The method according to”, delete [[—claim]] and insert “claim”.
In claim 17, line 2, after “wherein the porous object is dried in”, delete [[an]] and insert --the--.
In claim 18, line 1, after “The method according to”, delete [[—claim]] and insert “claim”.
In claim 19, line 6, after “adding petroleum ether, and”, delete [[uniformly]].
In claim 19, line 6, after “adding petroleum ether, and uniformly stirring”, delete “the mixture”.
Claim 20 is cancelled.

Response to Amendment
The Amendment filed 03/15/2021 has been entered. With respect to the examiner’s amendments, claims 1-19 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/14/2020.   



Reasons for Allowance
Claims 1-9 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim 1 would be allowable because the prior art does not teach or fairly suggest a method for developing biological trace evidence on a porous object, comprising: immersing the porous object in a biological fluorescent development reagent or spraying the biological fluorescent development reagent on the porous object; drying the porous object in an environment having a relative humidity of less than 40% at a temperature of 50 °C - 120 °C; irradiating the dried porous object with a laser having a wavelength of 532 nm and a full width at half-maximum of less than 1 nm; controlling a surface of the porous object with an illuminance of over 300,000 lux; and using a cut-off filter at 540 nm to develop the biological 
Xiaosong (CN 104605860 A) teaches a method for developing biological trace evidence (claim 1) on a porous object (claim 1; paragraph [0006],“permeable object”), comprising: immersing (“soaking”) a porous object in a biological fluorescent development reagent (“fluorescent display agent”) or spraying the biological fluorescent development reagent on the porous object (claim 1); drying the porous object in an environment having a relative humidity of less than 40% at a temperature of 50 °C - 120 °C (claim 1); irradiating the dried porous object with a laser having a wavelength of 532 nm and a full width at half-maximum of less than 1 nm (claim 1); controlling a surface of the porous object with an illuminance of over 300,000 lux (regarded as the illuminance “of more than 50 ten thousand Lux) or 500,000 lux, which reads on the claim); and using a cut-off filter at 540 nm to develop the biological trace evidence on the porous object (claim 1). While Xiaosong teaches a raw material formulation of the biological fluorescent development reagent that includes indanedione (0.01% - 0.2%), ethyl acetate (8% - 10%) and petroleum ether (88.7% - 91.09%), Xiaosong fails to teach the raw material formulation that further includes 0.5% - 1.5% of glycerol and 5% - 15.5% of pure alcohol.  The prior art does not teach or fairly suggest the inclusion of glycerol and pure alcohol in the raw material formulation as claimed.
Bicknell et al. (Danna E. Bicknell, et al., "Use of an Optimized 1,2-lndanedione Process for the Development of Latent Prints", Sept 2008, JOURNAL OF FORENSIC SCIENCES, vol. 53, no. 
Bleay et al. (Bleay, S. M., et al., “Fingerprint Source Book”, Feb 2015, Home Office Centre for Applied Science and Technology. Hereinafter, “Bleay”) teaches optimization of indanedione (pages 382 and 385, sections 3.3 and 3.10, “indanedione”) for developing biological trace evidence (“fingerprints”) using a formulation comprising indanedione, acetic acid, ethyl acetate and petroleum ether. Bleay teaches the use of stopping solutions based on methanol, acetic acid, glycerol and water which slowed the background darkening effect and negated some of the need for immediate photography and storage of samples in the dark (page 480, section 1.7). Bleay teaches away from the instant applicant, wherein acetic acid is included in the formulation (pages 382, 385, 480, sections 3.3, 3.10, 1.7 respectively). Bleay teaches 
Wu et al. (CN 102908149 A, hereinafter “Wu”) is cited as being of interested because it teaches a fingerprint developing agent (paragraph [0008]) wherein the agent comprises indanedione (paragraph [0012]), alcohol (paragraph [0014]), and liquid petroleum gas (paragraph [0015]). Wu teaches the desire to make an agent to be sprayed equally and efficiently attach to the specimen surface wherein a dispersing agent can be used and could comprise such as alcohols, ethanol, and ethyl acetate (paragraph [0021]). Wu fails to teach or fairly suggest motivation or elements that would allow one of ordinary skill in the art to arrive at the claimed invention.
The prior art fail to teach alone or in combination the claimed limitation of the raw material formulation as recited above. Therefore, claim 1 is allowable, with claims 2-9 allowable because it is dependent on claim 1.

Regarding claim 11, claim 11 would be allowable because the prior art does not teach or fairly suggest a method for developing biological trace evidence on a porous object, comprising: immersing a porous object in a biological fluorescent development reagent or spraying the biological fluorescent development reagent on the porous object; drying the porous object in an environment having a relative humidity of less than 40% at a temperature of 50°C - 120 °C; 
Xiaosong (CN 104605860 A) teaches a method for developing biological trace evidence (claim 1) on a porous object (claim 1; paragraph [0006],“permeable object”), comprising: immersing (“soaking”) a porous object in a biological fluorescent development reagent (“fluorescent display agent”) or spraying the biological fluorescent development reagent on the porous object (claim 1); drying the porous object in an environment having a relative humidity of less than 40% at a temperature of 50 °C - 120 °C (claim 1); irradiating the dried porous object with a laser having a wavelength of 532 nm and a full width at half-maximum of less than 1 nm (claim 1); controlling a surface of the porous object with an illuminance of over 300,000 lux (regarded as the illuminance “of more than 50 ten thousand Lux) or 500,000 lux, which reads on the claim); and using a cut-off filter at 540 nm to develop the biological trace evidence on the porous object (claim 1). While Xiaosong teaches a raw material formulation of the biological fluorescent development reagent that includes indanedione, ethyl acetate and petroleum ether, Xiaosong fails to teach the raw material formulation that further includes glycerol and pure alcohol.  Furthermore, Xiaosong fails to teach specifically a raw material formulation of the 
Bicknell et al. (Danna E. Bicknell, et al., "Use of an Optimized 1,2-lndanedione Process for the Development of Latent Prints", Sept 2008, JOURNAL OF FORENSIC SCIENCES, vol. 53, no. 5, 1 (2008-09-01), pages 1108-1116. Hereinafter “Bicknell”) is cited as being of interest because it teaches the use of indanedione for the development of biological trace evidence (abstract, “latent prints”). Bicknell teaches a method (page 1109, right column, second full paragraph) using a solution including absolute ethanol, ethyl acetate, petroleum ether (“PE”), and indanedione (“Ind”). Bicknell teaches (page 1109, right column, fourth full paragraph) dipping porous objects (“strips”) in a reagent, allowing them to dry in an oven at 100 °C or in a humidity chamber at 80 °C and 65% relative humidity. Bicknell teaches illumination of samples at wavelengths such as 555, 560 and 640 nm and using a filter (page 1119, right column, last paragraph and page 1110, left column). Bicknell fails to teach the specific claimed methods and conditions of drying, specific wavelength of 532 nm, illuminance of over 300,000 lux, and raw material formulation of the reagent that includes indanedione, ethyl acetate, glycerol, pure alcohol, and petroleum ether. Bicknell fails to teach or fairly suggest motivation or elements that would allow one of ordinary skill in the art to arrive at the claimed invention.
Bleay et al. (Bleay, S. M., et al., “Fingerprint Source Book”, Feb 2015, Home Office Centre for Applied Science and Technology. Hereinafter, “Bleay”) teaches optimization of 
Wu et al. (CN 102908149 A, hereinafter “Wu”) is cited as being of interested because it teaches a fingerprint developing agent (paragraph [0008]) wherein the agent comprises indanedione (paragraph [0012]), alcohol (paragraph [0014]), and liquid petroleum gas (paragraph [0015]). Wu teaches the desire to make an agent to be sprayed equally and efficiently attach to the specimen surface wherein a dispersing agent can be used and could comprise such as alcohols, ethanol, and ethyl acetate (paragraph [0021]). Wu fails to teach or fairly suggest motivation or elements that would allow one of ordinary skill in the art to arrive at the claimed invention.
claim 11 is allowable, with claims 12-19 allowable because it is dependent on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797